Citation Nr: 1343286	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a multijoint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon which denied the benefit sought on appeal.  The RO denied service connection for multijoint gout, including bilateral hands; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009) based on the evidence of record.  See April 2012 Veteran Statement; 2007 to 2010 private treatment records.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he his current multijoint disability is etiologically related to his military service which ended in 1982.  In an April 2012 statement, he asserts that within one year of his discharge he started having joint pain that began with his right hip and then spread to other joints.  In a subsequent statement dated in November 2012, he asserted that he had joint pain in his hands that began during service while working in flight line support.   

Under the duty to assist, the Veteran should be scheduled for a VA examination to determine the nature and the etiology of a multijoint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from January 2012 to present.  Specifically obtain VA x-ray reports from 2011.  Associate any records obtained with the claims file or on Virtual VA.  

2. Attempt to obtain the inpatient clinical records pertaining to hospitalization of the Veteran in May 1982 in service, at Holloman AFB.  

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's multijoint disability, to include the bilateral hands and fingers, the hips, and the upper and lower extremities, and to include gouty arthopathy, tophaceous gout, and myalgia.  Make the claims file available to the examiner for review of the case.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder and conducting the examination, the examiner is asked to opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's multijoint disability is related to military service.  The examiner is asked to address all the affected joints, to include the bilateral hands and fingers, the hips, and the upper and lower extremities. The examiner is advised that the Veteran is competent to report his symptoms and history.  

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

